[ex101pacificmercantileem001.jpg]
EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of this 29th day of July, 2019 (the “Execution Date”), by and
among Brad Dinsmore (the “Executive”), on the one hand, and Pacific Mercantile
Bancorp, a California corporation (“PMB”) and Pacific Mercantile Bank, a
California banking corporation (the “Bank”), on the other hand (Executive, PMB
and the Bank collectively, the “Parties”). RECITALS WHEREAS, PMB is a bank
holding company registered under the Bank Holding Company Act of 1956, as
amended, subject to the primary supervision and regulation of the Board of
Governors of the Federal Reserve System (“FRB”). WHEREAS, the Bank is a
California chartered commercial bank and wholly-owned subsidiary of PMB, subject
to the primary supervision and regulation of the California Department of
Business Oversight (“CDBO”) and the FRB by virtue of its membership in the
Federal Reserve Bank of San Francisco. WHEREAS, it is the intention of the
Parties to enter into an employment agreement for the purposes of assuring the
services of Executive as the Chief Executive Officer of PMB and the Bank on the
terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE,
based on the foregoing premises and in consideration of the mutual covenants and
representations contained herein, the Parties hereto agree as follows: 1. Term.
PMB and the Bank (collectively and individually referred to herein as the
“Employer”) hereby employ Executive, and Executive hereby accepts employment
with Employer, under the terms of this Agreement, effective as of September 3,
2019 (the “Effective Date”). The term of this Agreement shall be for a period of
three (3) years (the “Initial Term”) commencing as of the Effective Date,
subject to the termination provisions of paragraph 4. The term of this
Agreement, as in effect from time to time in accordance with the foregoing,
shall be referred to herein as the “Term”. The period of time between the
Effective Date and the termination of the Executive’s employment hereunder shall
be referred to herein as the “Employment Period.” This Agreement shall be null
and void and terminated if Executive has not commenced such employment within
five business days of September 3, 2019. 2. Employment. (a) Positions and
Reporting. Executive shall be employed as the Chief Executive Officer of PMB and
the Bank. During the Employment Period, Executive shall report directly to the
boards of directors of the Bank and PMB (the “Board”), or a committee thereof,
specifically authorized to direct the Executive. Executive shall also serve as a
director of the Bank and PMB, subject to satisfaction of applicable election
requirements during the Employment Period provided that Executive shall not be
entitled to receive any additional compensation (excluding the payment or
reimbursement of any expenses incurred by Executive) for his services as a
director of the Bank, PMB or any of their subsidiaries or affiliates.
Executive’s primary place of employment shall be the Bank’s headquarters in
Costa Mesa, California. SMRH:4851-5903-8620.6 1



--------------------------------------------------------------------------------



 
[ex101pacificmercantileem002.jpg]
(b) Authority and Duties. Executive shall exercise such authority, perform such
executive duties and functions and discharge such responsibilities as are
reasonably associated with Executive’s position as Chief Executive Officer,
commensurate with the authority vested in Executive pursuant to this Agreement
and consistent with the bylaws of the Bank and of PMB. During the Employment
Period, Executive shall devote his full business time, skill and efforts to the
business of Employer and shall not during the Employment Period engage in any
other business activities, duties, or pursuits whatsoever, or directly or
indirectly render any services of a business, commercial, or professional nature
to any other person or organization, whether for compensation or otherwise,
without the prior written consent of the Board. Notwithstanding the foregoing.
Executive may (i) serve in any capacity with any civic, educational or
charitable organization, or any trade association, without seeking or obtaining
approval by the Board, provided such activities and service do not materially
interfere or conflict with the performance of his duties hereunder and (ii) with
the approval of the Board serve on the boards of directors of other corporations
that are not involved in commercial banking or similar business activities;
provided, however, Executive shall not directly or indirectly acquire, hold, or
retain any beneficial interest in any business competing with or similar in
nature to the business of Employer except passive shareholder investments in
other financial institutions and their respective affiliates which do not exceed
three percent (3%) of the outstanding voting securities in the aggregate in any
single financial institution and its affiliates on a consolidated basis. (c)
Executive hereby represents and agrees that the services to be performed
hereunder are of a special, unique, unusual, extraordinary, and intellectual
character that gives them a peculiar value, the loss of which cannot be
reasonably or adequately compensated in damages in an action at law. Executive
therefore expressly agrees that Employer, in addition to any other rights or
remedies that Employer may possess, shall be entitled to injunctive and other
equitable relief to prevent or remedy a breach of this Agreement by Executive.
3. Compensation and Benefits. (a) Salary. During the Initial Term Executive
shall receive an annual base salary of $425,000 payable in equal semimonthly
payments (the “Base Salary”). Such Base Salary shall be subject to review in the
eleventh (11th) month after the Effective Date, and at each anniversary of the
Effective Date thereafter, or during Executive’s normal officer review period,
for possible adjustment by the Board in its sole discretion based on various
factors including, but not limited to, market conditions, the consolidated
results of operations of PMB and the performance of Executive, but shall in no
event be decreased from the level set forth above during the Initial Term. The
base salary as in effect from time to time shall be the “Base Salary” for all
purposes of this Agreement. All payments of Base Salary shall be subject to
applicable adjustments for withholding taxes, pro-rations for any partial
payment periods and such other applicable payroll procedures of the Bank. (b)
Salary Continuation During Disability. If Executive for any reason (except as
expressly provided below) becomes temporarily or permanently disabled so that he
is unable to perform the duties under this Agreement, Executive shall be paid
the Base Salary otherwise payable to Executive pursuant to subparagraph 3(a) of
this Agreement, reduced by the amounts received by Executive from state
disability insurance, or worker’s compensation or other similar insurance
benefits through policies provided by Employer, for a period of six (6) months
from the SMRH:4851-5903-8620.6 2



--------------------------------------------------------------------------------



 
[ex101pacificmercantileem003.jpg]
date of disability. For purposes of this paragraph 3(b), “disability” shall be
defined as provided in the Employer’s disability insurance program. (c)
Incentive Payments. Commencing with calendar year 2020, Executive shall be
eligible to receive annual incentive amounts in the form of cash and equity
awards based upon the satisfaction of performance criteria (the “Performance
Goals”) that will be established by the Board in its sole discretion and in
consultation with the Executive at the beginning of each year. The maximum
target incentive payments available shall be up to 100% of Executive’s annual
Base Salary then in effect, as determined in the sole discretion of the Board.
Performance Goals will include goals consistent with the Bank’s business plan
for the year, as established by the Bank’s management and subject to the review
and approval of the Board. The final determinations as to the actual corporate
and individual performance against the Performance Goals shall be made by the
Board in its sole discretion. Executive’s bonus, if any, shall be paid in one
lump sum to Executive at such time as other executive bonuses are paid, but in
no event later than the 15th day of the third month following the year for which
it is earned. Executive must be continuously employed by the Bank through the
date of the bonus payment in order to receive such payment and termination of
employment for any reason before such payment date means Executive will not be
eligible to earn and receive such payment. Any earned bonus payment shall be
paid 50% in the form of cash and 50% in the form of shares of PMB restricted
stock issued under the PMB 2019 Equity Incentive Plan (the “Plan”). Such
restricted shares shall (i) vest in three equal installments on each of the
first three anniversaries of the grant date of the restricted shares subject to
Executive’s Continuous Service (as such term is defined in the Plan) with the
Employer and (ii) be evidenced and governed by the PMB restricted stock
agreement that Executive must timely execute as a condition of the restricted
stock grant. All cash incentive payments shall be subject to applicable
adjustments for applicable withholding and payroll taxes. Notwithstanding any
provision of any incentive plan or arrangement, no right of continued employment
or any modification of the “at will” nature of Executive’s employment with
Employer shall be conferred upon Executive thereunder or result therefrom. (d)
Equity Compensation. Subject to the approval of the PMB Compensation Committee,
Executive will be granted (i) a nonqualified stock option under the Plan to
acquire up to 250,000 shares of PMB’s common stock (the “Option”) and (ii)
100,000 stock units issued under the Plan (the “RSUs”). The Option will (i) vest
and become exercisable in five equal annual installments on each of the first
five anniversaries of the Option grant date subject to Executive’s Continuous
Service with the Employer, (ii) have a per share exercise price equal to the
fair market value of a PMB common share on the Option grant date, and (iii) be
evidenced and governed by the PMB stock option agreement that Executive must
timely execute as a condition of the Option grant. The PMB stock option
agreement will provide that, upon termination of Executive’s Continuous Service
for any reason or the consummation of a Change of Control (as such term is
defined in the Plan) in which the Option is not assumed or otherwise continued
or replaced in connection with the Change of Control, before an applicable
vesting date, the unvested portion of the Option shall be forfeited without
consideration. The RSUs will (a) vest and be paid out with 25,000 PMB common
shares on the first anniversary of the RSU grant date subject to Executive’s
Continuous Service with the Employer, (b) vest and be paid out with 75,000 PMB
common shares on the third anniversary of the RSU grant date subject to
Executive’s Continuous Service with the Employer, and (c) be evidenced and
governed by the PMB stock unit agreement that Executive must timely execute as a
condition of the RSU grant. The PMB stock unit agreement will provide
SMRH:4851-5903-8620.6 3



--------------------------------------------------------------------------------



 
[ex101pacificmercantileem004.jpg]
that, upon termination of Executive’s Continuous Service for any reason before
the applicable vesting date, the unvested portion of the RSUs will be forfeited
without consideration; provided, however, that all unvested RSUs will vest (1)
immediately prior to the consummation of a Change of Control provided that such
Change of Control is consummated on or after the date which is eighteen (18)
months after the RSU grant date and the RSUs are not assumed or otherwise
continued or replaced in connection with the Change of Control, or (2) upon the
termination of Executive’s Continuous Service pursuant to subparagraph 4(b) of
this Agreement on or after the consummation of a Change of Control provided that
such Change of Control is consummated on or after the date which is eighteen
(18) months after the RSU grant date, in each case provided that Executive
executes and timely delivers to Employer a form of general release agreement
prescribed by Employer releasing the Bank and PMB from any and all claims, known
and unknown, related to Executive’s services with the Bank and PMB. Executive
may also be required to enter into other agreements or make certain
representations as a condition of any grant. If required by applicable law or
any PMB policy with respect to transactions involving PMB equity securities,
Executive agrees that he shall use his best efforts to comply with any duty that
he may have to (x) timely report any such transactions and (y) to refrain from
engaging in certain transactions from time to time. (e) Insurance Benefits.
During the Employment Period, Executive shall receive such group life,
disability, and health (including medical, dental, vision and hospitalization),
accident and disability insurance coverage and other benefits which Employer
extends, as a matter of policy, to all of its executive employees, except as
otherwise provided herein, and shall be entitled to participate in all benefit
and other incentive plans of the Employer, on the same basis as other like
employees of Employer. (f) Vacation. Executive shall be entitled to four (4)
weeks of annual vacation during the Employment Period at his then existing rate
of Base Salary, which shall be scheduled in Executive’s discretion, subject to
and taking into account applicable banking laws and regulations and business
needs. Vacation will accrue in accordance with the Bank’s personnel policies.
(g) Business Expenses. During the Employment Period, Employer shall promptly
reimburse the Executive for all documented ordinary and necessary business
expenses incurred by Executive in the performance of his duties under this
Agreement. Executive shall also be reimbursed for reasonable expenses incurred
in activities associated with promoting the business of Employer, including
expenses for entertainment, travel, conventions, and educational programs. All
such expenses described above will be subject to compliance with applicable
policies of Employer. All such reimbursements shall be made upon presentation
and approval of receipts, invoices or other appropriate evidence of such expense
in accordance with the policies Employer in effect from time to time. (h)
Professional License Expenses. During the Employment Period, Employer shall
reimburse the Executive for all documented ordinary and necessary expenses
incurred by Executive in maintaining professional business licenses and
certifications that he possesses as of the date of this Agreement. All such
expenses described above will be subject to compliance with applicable policies
of Employer. All such reimbursements shall be made upon presentation and
SMRH:4851-5903-8620.6 4



--------------------------------------------------------------------------------



 
[ex101pacificmercantileem005.jpg]
approval of receipts, invoices or other appropriate evidence of such expense in
accordance with the policies Employer in effect from time to time. (i) Car
Allowance. The Bank shall provide the Executive with a monthly automobile
allowance of $800 per month during the Employment Period. Executive shall (A)
obtain and maintain public liability insurance and property damage insurance
policies with insurer(s) acceptable to Employer and with such coverage in such
amounts as may be reasonably acceptable to Employer, and (B) provide copies of
such policies, endorsements or other evidence of insurance acceptable to
Employer. (j) Club Membership. Executive and Employer agree that the Executive’s
participation in the membership of a country club or similar club will assist in
promoting Employer’s business. For this reason, during Executive’s employment
with Employer, the Bank shall reimburse Executive for the initial membership
cost for such membership in an amount not to exceed $25,000 (provided such
expense is incurred by Executive no later than December 31, 2019) plus the
monthly dues and expenses related to such membership up to $800 per month.
Executive must submit all applicable reimbursement documentation for the initial
membership cost within 45 days of the expense being incurred, and the Bank will
provide the reimbursement within 45 days thereafter. The particular club shall
be selected by Employer in consultation with Executive. (k) Relocation. The Bank
will provide Executive with relocation reimbursement payments in the aggregate
of up to $37,500 to reimburse Executive for any reasonable relocation-related
expenses that Executive incurs in relocating to the Orange County area, such as
any temporary living allowance, the reasonable cost of moving Executive’s
personal effects and furniture, and similar costs. Executive shall provide
appropriate documentation to support the costs incurred prior to the Bank’s
reimbursement of such costs. The Bank’s provision of these reimbursement
payments is contingent on Executive completing his relocation to the Orange
County area before March 30, 2020, and all expenses must be incurred before
March 30, 2020. Executive must submit all applicable reimbursement documentation
within 45 days of the expense being incurred, and Employer will provide the
reimbursement within 45 days thereafter. No relocation expense payments will be
paid before the Effective Date. Reimbursements under this paragraph may be
subject to income taxation and tax withholding in accordance with applicable
laws. 4. Termination of Employment. (a) Termination for Cause. The Board may
terminate Executive’s employment hereunder for “Cause” or without “Cause.” For
purposes of this Agreement termination for “Cause” shall mean the occurrence of
one or more of the following: (i) conviction of Executive of a crime directly
related to his employment hereunder, (ii) conviction of a crime involving moral
turpitude, (iii) Executive’s willful and gross mismanagement of the business and
affairs of Employer, (iv) Executive’s willful and intentional violation of any
state or federal banking or securities laws, or of the bylaws, rules, policies
or resolutions of Bank, or the rules or regulations of or any final order issued
by the FRB, the CDBO, or the Federal Deposit Insurance Corporation (the “FDIC”),
(v) any violation by Executive of the Employer’s policy against harassment,
equal employment opportunity policy, drug and alcohol policy and/or the
confidentiality agreement that SMRH:4851-5903-8620.6 5



--------------------------------------------------------------------------------



 
[ex101pacificmercantileem006.jpg]
Executive shall execute at the commencement of his employment, (vi) Executive’s
breach of any material provision of this Agreement, and (vii) if Executive has
not permanently relocated to the Orange County area on or before March 30, 2020.
For purposes of this Agreement, no act, or the failure to act, on Executive’s
part shall be considered “willful” unless done, or omitted to be done, not in
good faith and without reasonable belief that the action or omission was in the
best interests of Employer. Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to him a
notice of termination. In the event employment of Executive is terminated
pursuant to this subparagraph 4(a), Employer shall have no further liability to
Executive other than for compensation accrued and for reimbursement of business
expenses incurred through the date of termination but not yet paid. Termination
under this subparagraph 4(a) shall not prejudice any remedy that the Employer
may have at law, in equity, or under this Agreement. (b) Termination by Employer
Without Cause or by Executive for Good Reason. Employer may terminate the
employment of Executive without “Cause” (as defined in subparagraph 4(a)) at any
time during the Employment Period by giving written notice to Executive
specifying therein the effective date of termination. Executive shall have the
right at any time to terminate his employment with the Bank for any reason or
for no reason. For purposes of this Agreement, and subject to Employer’s
opportunity to cure as provided in Section 4(c) hereof, Executive shall have
“Good Reason” to terminate his employment hereunder if such termination shall be
the result of: (i) a material diminution during the Employment Period in the
Executive’s title, duties or responsibilities as set forth in Section 2 hereof
without Executive’s consent; (ii) a material breach by Employer of the
compensation and benefits provisions set forth in Section 3 hereof; (iii) a
material breach by Employer of any material terms of this Agreement; or (iv) the
relocation of Executive’s principal place of employment to any location more
than 50 miles from the Bank’s headquarters at the Effective Date. (c) Notice and
Opportunity to Cure. Notwithstanding the foregoing, it shall be a condition
precedent to Employer’s right to terminate Executive’s employment and this
Agreement under subparagraph 4(a)(iv) and Executive’s right to terminate his
employment for “Good Reason” that (1) the party alleging a breach shall first
have given the other party written notice stating with specificity the reason
for the termination (“breach”) and (2) if such breach is susceptible of cure or
remedy, a period of 30 days from and after the giving of such notice to cure the
breach. If the breach cannot reasonably be cured or remedied within 30 days, the
period for remedy or cure shall be extended for a reasonable time (not to exceed
30 days), provided the party against whom a breach is alleged has made and
continues to make a diligent effort to effect such remedy or cure. In order to
resign for Good Reason, Executive must terminate his employment within 10
business days after the expiration of the foregoing cure period.
SMRH:4851-5903-8620.6 6



--------------------------------------------------------------------------------



 
[ex101pacificmercantileem007.jpg]
(d) Termination Upon Death or Permanent Disability. This Agreement shall
terminate automatically upon: (i) the death of Executive, and (ii) the
“permanent disability” of Executive as such term is defined in the disability
insurance provided by Employer, or if such insurance is not provided by
Employer, the term shall mean that Executive has been deemed by a medical care
provider to indefinitely be unable to perform the essential functions of
Executive’s position with or without accommodation. If the Employment Period is
terminated by reason of the permanent disability of the Executive, Employer
shall give 30-days’ advance written notice to that effect to the Executive or
his representative. Employer and Executive shall comply with any obligations
they may respectively have, under state or federal law, to interact regarding
reasonable accommodations. 5. Consequences of Termination. The following are the
benefits to which Executive is entitled upon termination of employment in all
positions with Employer, and such payments and benefits shall be the exclusive
payments and benefits to which Executive is entitled upon such termination.
Except in the case of termination of employment by Employer for Cause, or due to
death, the post-termination payments (other than those required by law) and
benefits shall only be provided if the Executive first enters into a form of
general release agreement prescribed Employer releasing Employer and PMB from
any and all claims, known and unknown, related to the Executive’s services with
the Bank and PMB. Such release agreement must be timely executed by Executive
and become effective by its own terms within 55 days after Executive’s
termination of employment. (a) Termination Without Cause or for Good Reason. In
the event of termination of Executive’s employment (i) by Employer without
“Cause” (other than upon death or permanent disability), or (ii) by Executive
for “Good Reason”, Executive shall be entitled to the following severance pay:
(i) Severance Pay - a lump sum amount equal to 200% of the Executive’s annual
Base Salary. Such severance pay shall be paid on the 60th day after termination
of Executive’s employment. (b) Termination Upon Disability. In the event of
termination of Executive’s employment hereunder by Employer on account of
permanent disability, Employer shall pay to Executive the accrued Base Salary
and accrued and unused vacation earned through the date of disability. Such
payment shall be made no later than sixty (60) days after the date of
disability. (c) Termination Upon Death. In the event of termination of
Executive’s employment hereunder on account of Executive’s death. Employer shall
pay to Executive’s beneficiary or beneficiaries or his estate, as the case may
be, the accrued Base Salary and accrued and unused vacation earned through the
date of death. Such payment shall be made no later than sixty (60) days after
the date of death. In addition, Executive’s beneficiary(ies) or his estate shall
be entitled to the payment of benefits pursuant to any life insurance policy of
Executive, as provided for in Section 3(c) above. Executive’s beneficiary or
estate shall not be required to remit to Employer any payments received pursuant
to any life insurance policy purchased pursuant to Section 3(c) above.
SMRH:4851-5903-8620.6 7



--------------------------------------------------------------------------------



 
[ex101pacificmercantileem008.jpg]
(d) Termination for Cause or Due to End of the Term. In the event the employment
of Executive is terminated by Employer for Cause, no severance payment or
benefit shall be provided. In the event the employment of Executive is
terminated as a result of the expiration of the Term, Executive shall be
entitled to no severance payment or benefit of any kind notwithstanding any
provision to the contrary in the Employer’s employee manual or policies then in
effect, except as to matters such as coverage under The Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) and unused vacation required by law
without reference to such manual or policies. (e) Accrued Rights.
Notwithstanding the foregoing provisions of this Section 5, in the event of
termination of Executive’s employment hereunder for any reason or for no reason,
Executive shall be entitled to payment of any unpaid portion of his Base Salary
through the effective date of termination, payment of any unreimbursed expenses
incurred pursuant to Sections 3(f) or 3(g) above, and payment of any accrued but
unpaid benefits solely in accordance with the terms of any incentive bonus or
employee benefit plan or program of Employer. (f) Non-assignability. Neither
Executive nor any other person or entity acting on his behalf or as his
representative shall have any power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify, or otherwise encumber in advance any of
the rights or benefits of Executive under this Section 5, nor shall any of said
rights or benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance, owed by Executive or any other
person or entity, or be transferable by operation of law in the event of
bankruptcy, insolvency or otherwise. The terms of this Section 5(f) shall not
affect the interpretation of any other provision of this Agreement. (g)
Regulatory Restrictions. Notwithstanding anything to the contrary contained in
this Agreement: (i) If Executive is removed and/or permanently prohibited from
participating in the conduct of Employer’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. 1818(e)(4) and (g)(1)), all obligations of Employer under this Agreement
shall terminate, as of the effective date of such order, except for the payment
of Base Salary due and owing on the effective date of said order, reimbursement
of business expenses incurred as of the effective date of termination and such
matters required by law. (ii) If Executive is suspended and/or temporarily
prohibited from participating in the conduct of Employer’s affairs by a notice
served under Section 8(e)(3) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and
(g)(1)), all obligations of Employer under this Agreement shall be suspended as
of the date of service, unless stayed by appropriate proceedings. If the charges
in the notice are dismissed, Employer shall (i) pay Executive all or part of the
compensation withheld while its contract obligations were suspended and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.
(iii) If Bank is in default (as defined in Section 3(x)(l) of the FDIA), all
obligations under this Agreement shall terminate as of the date of default, but
the vested rights of the parties shall not be affected. SMRH:4851-5903-8620.6 8



--------------------------------------------------------------------------------



 
[ex101pacificmercantileem009.jpg]
(iv) All obligations under this Agreement shall be terminated, except to the
extent a determination is made that continuation of the contract is necessary
for the continued operation of Employer (i) by the director of the FDIC or his
or her designee (the “Director”), at the time the FDIC enters into an agreement
to provide assistance to or on behalf of Employer under the authority contained
in 13(c) of the FDIA; or (ii) by the Director, at the time the Director approves
a supervisory merger to resolve problems related to operation of Employer when
the Employer is determined by the Director to be in an unsafe and unsound
condition. Any rights of the Executive that have already vested, however, shall
not be affected by such action. (v) No payments shall be made pursuant to this
paragraph 5 or any other provision herein in violation of the requirements of
Section 18(k) of the FDIA (12 U.S.C. §1828(k)). (h) IRC Section 280G. In no
event shall the payment(s) described in this paragraph 5 exceed the amount
permitted by Section 280G of the Internal Revenue Code of 1986, as amended
(“Section 280G”). Therefore, if the aggregate present value (determined as of
the date of the change of control in accordance with the provisions of Section
280G) of both any severance payment and all other payments to Executive in the
nature of compensation which are contingent on a change in ownership or
effective control of Bank or PMB or in the ownership of a substantial portion of
the assets of the Bank (the “Aggregate Payments”) would result in a “parachute
payment,” as defined under Section 280G, then the Aggregate Payments shall not
be greater than an amount equal to 2.99 multiplied by Executive’s “base amount”
for the “base period,” as those terms are defined under Section 280G. In the
event the Aggregate Payments are required to be reduced pursuant to this
subparagraph 5(h), the last payments in time shall be reduced first. (i)
Conditions to Severance Benefits. The Bank shall have the right to seek
repayment of the severance payments and benefits or to terminate payments or
benefits provided by this paragraph 5 (i) in the event that the Executive fails
to honor, in accordance with their terms, the provisions of paragraphs 6 or 9
hereof or (ii) to the extent such payments or benefits would violate Section
18(k) of the FDIA (12 U.S.C. §1828(k)). 6. Confidentiality. Executive agrees
that he will not at any time during the Employment Period or at any time
thereafter for any reason, in any fashion, form or manner, except as required by
law to comply with legal process, either directly or indirectly, divulge,
disclose or communicate to any person, firm, corporation or other business
entity, in any manner whatsoever, any financial information or trade or business
secrets, including, without limiting the generality of the foregoing, the
techniques, methods or systems of its operation or management, any information
regarding its financial matters, customer lists, computer software, or any other
information concerning the business or operations of Employer, its subsidiaries,
affiliates and any of its customers, governmental relations, customer contacts,
underwriting methodology, loan program configuration and qualification
strategies, marketing strategies and proposals, its manner of operation, its
plans or other material data, or any other information concerning the business
of the Employer, its subsidiaries or affiliates, and the Employer’s goodwill
(the “Business”). The provisions of this Section 6 shall not apply to (i)
information disclosed in the performance of Executive’s duties to Employer based
on his good faith belief that such a disclosure is in the best interests of
Employer; (ii) information that is, at the time of the disclosure, public
knowledge; (iii) information disseminated by Employer to third parties in the
ordinary course of business; (iv) SMRH:4851-5903-8620.6 9



--------------------------------------------------------------------------------



 
[ex101pacificmercantileem010.jpg]
information lawfully received by Executive from a third party who, based upon
inquiry by Executive, is not bound by a confidential relationship to Employer or
otherwise improperly received the information; or (v) information disclosed
under a requirement of law or as directed by applicable legal authority having
jurisdiction over Executive. In the event Executive is required by law to
disclose such information described above, Executive will provide Employer and
their counsel with immediate notice of such request so that they may consider
seeking a protective order. Notwithstanding the foregoing, Executive may
disclose such information concerning the business or operations of Employer and
its subsidiaries and affiliates as may be required by the FRB, CDBO, FDIC or
other regulatory agency having jurisdiction over the operations of Employer in
connection with an examination of Bank or PMB or other proceeding conducted by
such regulatory agency. Executive agrees that all written, printed or electronic
material, notebooks and records including, without limitation, computer disks,
used and/or developed by Executive for Employer during the Term of this
Agreement, other than Executive’s personal address lists, telephone lists, notes
and diaries, are solely the property of Employer, and that Executive has no
right, title or interest therein. Upon termination of Executive’s employment,
Executive or Executive’s representative shall promptly deliver possession of all
such materials (including any copies thereof) to the Bank. 7. Key-man Life
Insurance. Employer shall have the right to obtain and hold a “key- man” life
insurance policy on the life of Executive with the Bank as beneficiary of the
policy. Executive agrees to provide any information required for the issuance of
such policy and submit himself to any physical examination required for such
policy. 8. Unsecured General Creditor. Neither Executive nor any other person or
entity shall have any legal right or equitable rights interests or claims in or
to any property or assets of Employer under the provisions of this Agreement. No
assets of Employer shall be held under any trust for the benefit of Executive or
any other person or entity or held in any way as security for the fulfilling of
the obligations of Employer under this Agreement. All of Employer’s assets shall
be and remain the general, unpledged, unrestricted assets of Employer.
Employer’s obligations under this Agreement are unfunded and unsecured promises,
and to the extent such promises involve the payment of money, they are promises
to pay money in the future. Executive and any person or entity claiming through
him shall be unsecured general creditors with respect to any rights or benefits
hereunder. 9. Business Protection Covenants. (a) Covenant Not to Compete.
Executive agrees that he will not, during the Employment Period, voluntarily or
involuntarily, directly or indirectly, (i) engage in any banking or financial
products or service business, loan origination or deposit-taking business or any
other business competitive with that of the Bank or its subsidiaries or
affiliates (“Competitive Business”) within Orange County, Los Angeles County,
Riverside County, San Diego County and San Bernardino County (the “Market
Area”), (ii) directly or indirectly own any interest in (other than less than
three percent (3%) of any publicly traded company or mutual fund), manage,
operate, control, be employed by, or provide management or consulting services
in any capacity to any firm, corporation, or other entity (other than Employer
or its subsidiaries or affiliates) engaged in SMRH:4851-5903-8620.6 10



--------------------------------------------------------------------------------



 
[ex101pacificmercantileem011.jpg]
any Competitive Business in the Market Area, or (iii) directly or indirectly
solicit or otherwise intentionally cause any employee, officer, or member of the
Board or any of its subsidiaries or affiliates to engage in any action
prohibited under (i) or (ii) of this paragraph 9(a). (b) Inducing Employees To
Leave The Bank: Employment of Employees. Any attempt on the part of the
Executive to induce others to leave Employer’s employ, or the employ of any of
its subsidiaries or affiliates, or any effort by Executive to interfere with
Employer’s relationship with its other employees would be harmful and damaging
to Employer. Executive agrees that during the Employment Period and for a period
of twelve (12) months thereafter, Executive will not in any way, directly or
indirectly: (i) induce or attempt to induce any employee of the Employer or any
of its subsidiaries of affiliates to quit employment with Employer or the
relevant subsidiary or affiliate; (ii) otherwise interfere with or disrupt the
relationships between Employer and its subsidiaries and affiliates and their
respective employees; (iii) solicit or recruit any employee of Employer or any
subsidiary or affiliate or any former employee of Employer or any subsidiary or
affiliate. (c) Nonsolicitation of Business. For a period of twelve (12) months
from the date of termination of employment, Executive will not, using Employer’s
trade secrets or confidential information, divert or attempt to divert from
Employer or any of its subsidiaries or affiliates, any business Employer or a
relevant subsidiary or affiliate had enjoyed or solicited from its customers,
borrowers, depositors or investors during the twelve (12) months prior to
termination of his employment. (d) Bank’s Ownership of Inventions. To the extent
that Executive has intellectual property rights of any kind in any pre-existing
works which are subsequently incorporated in any work or work product produced
in rendering services to Bank, PMB or any their subsidiaries or affiliates,
Executive hereby grants Bank a royalty-free, irrevocable, world- wide, perpetual
non-exclusive license (with the right to sublicense), to make, have made, copy,
modify, use, sell, license, disclose, publish or otherwise disseminate or
transfer such subject matter. Similarly, Executive agrees that all inventions,
discoveries, improvements, trade secrets, original works of authorship,
developments, formulae, techniques, processes, and know-how, whether or not
patentable, and whether or not reduced to practice, that are conceived,
developed or reduced to practice during Executive’s employment with Employer,
either alone or jointly with others, if on Employer’s time, using Employer’s
facilities, or relating to Employer shall be owned exclusively by the Bank, and
Executive hereby assigns to the Bank all of Executive’s right, title and
interest throughout the world in all such intellectual property. Executive
agrees that the Bank shall be the sole owner of all domestic and foreign patents
or other rights pertaining thereto, and further agrees to execute all documents
that the Bank reasonably determines to be necessary or convenient for use in
applying for, prosecuting, perfecting, or enforcing patents or other
intellectual property rights, including the execution of any assignments, patent
applications, or other documents that the Bank may reasonably request. This
provision is intended to apply to the extent permitted by applicable law and is
expressly limited by Section 2870 of the California Labor Code, which is set
forth in its entirety in Exhibit A to this Agreement. By signing this Agreement,
Executive acknowledges that this Paragraph shall constitute written notice of
the provisions of Section 2870. SMRH:4851-5903-8620.6 11



--------------------------------------------------------------------------------



 
[ex101pacificmercantileem012.jpg]
(e) Bank’s Ownership of Copyrights. Executive agrees that all original works of
authorship not otherwise within the scope of paragraph 9(d) above that are
conceived or developed during Executive’s employment with Employer, either alone
or jointly with others, if on Employer’s time, using Employer facilities, or
relating to Employer, or its subsidiaries or affiliates, are “works for hire” to
the greatest extent permitted by law and shall be owned exclusively by the Bank,
and Executive hereby assigns to the Bank all of Executive’s right, title, and
interest in all such original works of authorship. Executive agrees that the
Bank shall be the sole owner of all rights pertaining thereto, and further
agrees to execute all documents that the Bank reasonably determines to be
necessary or convenient for establishing in the Bank’s name the copyright to any
such original works of authorship. 10. Resignations. The Executive agrees that
upon termination of employment, for any reason, he will submit his resignations
from all offices and directorships with the Bank and PMB and all of their
respective subsidiaries and affiliates. 11. Other Agreements. The Parties
further agree that to the extent of any inconsistency between this Agreement and
any employee manual or policy of Employer, that the terms of this Agreement
shall supersede the terms of such employee manual or policy. 12. Notice. For the
purposes of this Agreement, notices, demands and all other communications
provided for in this Agreement shall be in writing and shall be personally
delivered or (unless otherwise specified) mailed by United States certified or
registered mail, return receipt requested, postage prepaid, or sent by
facsimile, provided that the facsimile cover sheet contains a notation of the
date and time of transmission, and shall be deemed received: (i) if personally
delivered, upon the date of delivery to the address of the person to receive
such notice, (ii) if mailed in accordance with the provisions of this Section
12, two (2) business days after the date placed in the United States mail, (iii)
if mailed other than in accordance with the provisions of this Section 12 or
mailed from outside the United States, upon the date of delivery to the address
of the person to receive such notice, or (iv) if given by facsimile, when sent.
Notices shall be addressed as follows: If to the Employer: Pacific Mercantile
Bank 949 South Coast Drive Third Floor Costa Mesa, California, 92626 Attn:
Pacific Mercantile Bank Board of Directors If to the Executive, to: Mr. Brad
Dinsmore __________________ __________________ or to such other respective
addresses as the Parties hereto shall designate to the other by like notice,
provided that notice of a change of address shall be effective only upon receipt
thereof. 13. Arbitration. Any dispute or controversy arising under or in
connection with this Agreement, the inception or termination of the Executive’s
employment, or any alleged SMRH:4851-5903-8620.6 12



--------------------------------------------------------------------------------



 
[ex101pacificmercantileem013.jpg]
discrimination or tort claim related to such employment, including issues raised
regarding the Agreement’s formation, interpretation or breach, shall be settled
exclusively by binding arbitration. The only exception to the requirement of
binding arbitration shall be for claims arising under the National Labor
Relations Act which are brought before the National Labor Relations Board,
claims for medical and disability benefits under the California Workers’
Compensation Act, Employment Development Department claims, or as may otherwise
be required by state or federal law. However, nothing herein shall prevent the
Executive from filing and pursuing proceedings before the California Department
of Fair Employment and Housing, or the United States Equal Employment
Opportunity Commission (although if Executive chooses to pursue a claim
following the exhaustion of such administrative remedies, that claim would be
subject to the provisions of this Agreement). In addition to any other
requirements imposed by law, the arbitrator selected shall be a retired
California Superior Court Judge, or an otherwise qualified individual to whom
the parties mutually agree, and shall be subject to disqualification on the same
grounds as would apply to a judge of such court. All rules of pleading
(including the right of demurrer), all rules of evidence, all rights to
resolution of the dispute by means of motions for summary judgment, judgment on
the pleadings, and judgment under Code of Civil Procedure Section 631.8 shall
apply and be observed. The arbitrator shall have the immunity of a judicial
officer from civil liability when acting in the capacity of an arbitrator, which
immunity supplements any other existing immunity. Likewise, all communications
during or in connection with the arbitration proceedings are privileged in
accordance with Cal. Civil Code Section 47(b). As reasonably required to allow
full use and benefit of this agreement’s modifications to the Act’s procedures,
the arbitrator shall extend the times set by the Act for the giving of notices
and setting of hearings. Awards shall include the arbitrator’s written reasoned
opinion. Resolution of all disputes shall be based solely upon the law governing
the claims and defenses pleaded, and the arbitrator may not invoke any basis
(including but not limited to, notions of “just cause”) other than such
controlling law. By this binding arbitration provision, both Executive and
Employer give up their respective right to trial by jury of any claim one may
have against the other. 14. Waiver of Breach. Any waiver of any breach of this
Agreement shall not be construed to be a continuing waiver or consent to any
subsequent breach on the part either of the Executive or of Employer. No delay
or omission in the exercise of any power, remedy, or right herein provided or
otherwise available to any party shall impair or affect the right of such party
thereafter to exercise the same. Any extension of time or other indulgence
granted to a party hereunder shall not otherwise alter or affect any power,
remedy or right of any other party, or the obligations of the party to whom such
extension or indulgence is granted except as specifically waived. 15.
Non-Assignment: Successors. Neither party hereto may assign his or its rights or
delegate his or its duties under this Agreement without the prior written
consent of the other party; provided, however, that: (i) this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of
Employer upon any sale of all or substantially all of Employer’s assets, or upon
any merger, consolidation or reorganization of Bank or PMB with or into any
other corporation, all as though such successors and assigns of the Bank and PMB
and their respective successors and assigns were the Bank or PMB; and (ii) this
Agreement shall inure to the benefit of and be binding upon the heirs, assigns
or designees of Executive to the extent of any payments due to them hereunder.
As used in this Agreement, the term “Bank,” “PMB,” or “Employer” shall
SMRH:4851-5903-8620.6 13



--------------------------------------------------------------------------------



 
[ex101pacificmercantileem014.jpg]
be deemed to refer to any such successor or assign of the Bank, PMB or Employer
referred to in the preceding sentence. 16. Withholding of Taxes. All payments
required to be made by Employer or PMB to the Executive under this Agreement
shall be subject to the withholding and deduction of such amounts, if any,
relating to tax, and other payroll deductions as Employer may reasonably
determine it should withhold and/or deduct pursuant to any applicable law or
regulation (including, but not limited to, Executive’s portion of social
security payments and income tax withholding) now in effect or which may become
effective any time during the term of this Agreement. Executive shall be solely
liable and responsible for any taxes imposed on Executive in connection with
this Agreement or with any payments or benefits provided to Executive by
Employer or PMB. 17. Section 409A. If Executive determines, in good faith, that
any compensation or benefits provided by this Agreement may result in the
application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). Executive shall provide written notice thereof (describing in
reasonable detail the basis therefor) to Employer, and Employer shall, in
consultation with Executive, modify this Agreement in the least restrictive
manner necessary in order to exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A of the Code or
in order to comply with the provisions of Section 409A of the Code, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and without any
diminution in the value of the payments to Executive. Any payments that, under
the terms of this Agreement, qualify for the “short-term” deferral exception
under Treasury Regulations Section 1.409A- 1(b)(4), the “separation pay”
exception under Treasury Regulations Section 1.409A-l(b)(9)(iii) or another
exception under Section 409A of the Code will be paid under the applicable
exceptions to the greatest extent possible. Each payment under this Agreement
shall be treated as a separate payment for purposes of Section 409A of the Code.
Anything in this Agreement to the contrary notwithstanding, if at the time of
Executive’s separation from service within the meaning of Section 409A of the
Code, Executive is considered a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and if any payment that Executive becomes
entitled to under this Agreement is considered deferred compensations subject to
interest, penalties and additional tax imposed pursuant to Section 409A of the
Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
then no such payment shall be payable prior to the date that is the earlier of
(i) six months and one day Executive’s separation from service or (ii)
Executive’s death. In no event shall the date of termination of Executive’s
employment be deemed to occur until Executive experiences a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the Date of Termination. All reimbursements
provided under this Agreement shall be provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (A) the amount of expenses eligible for reimbursement during
one calendar year will not affect the amount of expenses eligible for
reimbursement in any other calendar year; (B) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the calendar year in which the expense is incurred; and (C) the right to any
reimbursement will not be subject to liquidation or exchange for another
benefit. Notwithstanding the foregoing, Employer makes no representation or
covenant to ensure that the payments and benefits under this Agreement are
exempt from, or compliant with, Section 409A of the Code. SMRH:4851-5903-8620.6
14



--------------------------------------------------------------------------------



 
[ex101pacificmercantileem015.jpg]
18. Indemnification. To the fullest extent permitted by law, regulation, and the
Articles of Incorporation and Bylaws of Bank and PMB, the Bank and/or PMB as
appropriate shall pay as and when incurred all expenses, including legal and
attorney costs, incurred by, or shall satisfy as and when entered or levied a
judgment or fine rendered or levied against, Executive in an action brought by a
third party against Executive (whether or not the Bank is joined as a party
defendant) to impose a liability or penalty on Executive for an act alleged to
have been committed by Executive while an officer of the Bank and/or PMB;
provided, however, that Executive was acting in good faith, within what
Executive reasonably believed to be the scope of Executive’s employment or
authority and for a purpose which the Executive reasonably believed to be in the
best interests of the Bank or the Bank’s shareholders and the best interests of
PMB or PMB’s shareholders, and in the case of a criminal proceeding, that the
Executive had no reasonable cause to believe that Executive’s conduct was
unlawful. Payments authorized hereunder include amounts paid and expenses
incurred in settling any such action or threatened action. All rights hereunder
are limited by any applicable state or Federal laws. Anything herein to the
contrary notwithstanding, this Agreement is subject to the requirements and
limitations set forth in state and federal laws, rules, regulations or orders
regarding the indemnification and prepayment of legal expenses, including
Section 18(k) of the FDIA and Part 359 of the FDIC’s Rules and Regulations or
any successor regulation thereto. Further, and to the extent that there is any
conflict between state and federal law, federal law shall supersede and control.
19. Severability. To the extent any provision of this Agreement or portion
thereof shall be invalid or unenforceable, it shall be considered deleted
therefrom (but only for so long as such provision or portion thereof shall be
invalid or unenforceable) and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect to the
fullest extent permitted by law if enforcement would not frustrate the overall
intent of the Parties (as such intent is manifested by all provisions of the
Agreement including such invalid, void, or otherwise unenforceable portion). 20.
Payment. All amounts payable by the Bank to Executive under this Agreement shall
be paid promptly on the dates required for such payment in this Agreement
without notice or demand. Any salary, benefits or other amounts paid or to be
paid to Executive or provided to or in respect of the Executive pursuant to this
Agreement shall not be reduced by amounts owing from Executive to Bank. 21.
Expenses. Each party shall pay his or its own fees and expenses incurred by him
or it in the drafting, review and negotiation of this Agreement. 22. Authority.
Each of the Parties hereto hereby represents that each has taken all actions
necessary in order to execute and deliver this Agreement. 23. Counterparts. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument. 24. Governing Law. This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of California,
without giving effect to the choice of law principles thereof.
SMRH:4851-5903-8620.6 15



--------------------------------------------------------------------------------



 
[ex101pacificmercantileem016.jpg]
25. Entire Agreement: Amendments. This Agreement and written agreements, if any,
entered into concurrently herewith constitute the entire agreement by Employer,
on the one hand, and Executive on the other hand with respect to the subject
matter hereof and merges and supersedes any and all prior discussions,
negotiations, agreements or understandings between Executive and Employer with
respect to the subject matter hereof, whether written or oral. This Agreement
may be amended or modified only by a written instrument executed by Executive
and Employer. With regard to such amendments, alterations, or modifications,
facsimile signatures shall be effective as original signatures. Any amendment,
alteration, or modification requiring the signature of more than one party may
be signed in counterparts. 26. Further Actions. Each party agrees to perform any
further acts and execute and deliver any further documents reasonably necessary
to carry out the provisions of this Agreement. 27. Time of Essence. Time is of
the essence of each and every term, condition, obligation and provision hereof.
28. No Third Party Beneficiaries. This Agreement and each and every provision
hereof is for the exclusive benefit of the Parties and not for the benefit of
any third party. 29. Headings. The headings in this Agreement are inserted only
as a matter of convenience, and in no way define, limit, or extend or interpret
the scope of this Agreement or of any particular provision hereof. 30.
Regulatory Approval of this Agreement. The Parties acknowledge and agree that
entry into this Agreement is and payment of severance under paragraph 5 may be
subject to receipt of approval from the FRB pursuant to Section 1828(k) and Part
359 of the FDIC Rules and Regulations, the FDIC and the CDBO. If such approval
is required but not obtained or if such approval is conditioned upon
modifications specified by the FRB, the FDIC or the CDBO the Parties agree to
negotiate in good faith to amend this Agreement to provide for substantially
equivalent terms consistent with regulatory requirements. [signature page
follows] SMRH:4851-5903-8620.6 16



--------------------------------------------------------------------------------



 
[ex101pacificmercantileem017.jpg]
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date. PACIFIC MERCANTILE BANCORP By: /s/ Edward J. Carpenter Name: Edward J.
Carpenter Title: Chairman of the Board PACIFIC MERCANTILE BANK By: /s/ Edward J.
Carpenter Name: Edward J. Carpenter Title: Chairman of the Board EXECUTIVE: /s/
Brad Dinsmore Brad Dinsmore SMRH:4851-5903-8620.6 17



--------------------------------------------------------------------------------



 
[ex101pacificmercantileem018.jpg]
EXHIBIT A California Labor Code § 2870 Employment agreements; assignment of
rights (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) Result from any work
performed by the employee for the employer. (b) To the extent a provision in an
employment agreement purports to require an employee to assign an invention
otherwise excluded from being required to be assigned under subdivision (a), the
provision is against the public policy of this state and is unenforceable.
SMRH:4851-5903-8620.6 18



--------------------------------------------------------------------------------



 